DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner’s Amendment below amends the claims filed 12/01/2021, because the 06/21/2022 claims were not entered in the 07/06/2022 Advisory Action. 
In the 07/06/2022 Advisory Action, claims 1-4, 8, 13, 16-21, 35-38, 42-44, 47, 52, and 53 remained pending. Claims 1-4, 8, 13, 16-20, 43, and 47 were withdrawn, while claims 21, 35-38, 42, 44, 52, and 53 were rejected as in the 03/23/2022 Final Office Action.
In the 08/05/2022 Interview, the Applicant’s representatives requested reconsideration of the finality of the rejection of the last Office action, which request is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-4, 8, 13, 16-21, 35-38, 42-44, 47, 52, and 53 remain pending.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Stefan Ochiana on 08/05/2022. Please amend the claims as follows:

Claims 1-4, 8, 13, 16-20, 47, and 53:  Cancel.

Claim 21:  A method for treating or preventing a bacterial infection or bacterial biofilm comprising administering a therapeutically effective amount of a pharmaceutical composition comprising at least one anti-bacterial agent, at least one cannabinoid, and a pharmaceutically acceptable carrier, wherein the weight ratio between the at least one anti-bacterial agent, and the at least one cannabinoid is between about 250:1 to about 1:50, wherein the anti-bacterial efficacy of the composition is similar to, or better than the anti-bacterial efficacy of the same composition comprising 2 to 1504Application No. 16/896,701 Attorney Docket No.: 14339.0007-01000times the amount of the at least one anti-bacterial agent without the at least one cannabinoid; wherein the at least one anti-bacterial agent comprises an aminoglycoside; and wherein the at least one cannabinoid is THC or a salt thereof, CBD or a salt thereof, CBG or a salt thereof, or a mixture of THC or a salt thereof and CBD or a salt thereof.

Claim 38:  A method of treating or preventing a bacterial infection or a bacterial biofilm in a subject in need thereof, comprising administering to the subject a combination of a first pharmaceutical composition comprising at least one anti-bacterial agent and a second pharmaceutical composition comprising at least one cannabinoid,6Application No. 16/896,701Attorney Docket No.: 14339.0007-01000 wherein the at least one anti-bacterial agent comprises an aminoglycoside; and wherein the at least one cannabinoid CBD or a salt thereof, CBG or a salt thereof, or a mixture of THC or a salt thereof and CBD or a salt thereof, wherein the weight ratio between the at least one anti-bacterial agent, and the at least one cannabinoid is between about 250:1 to about 1:50, wherein the anti-bacterial efficacy of the composition is similar to, or better than the anti-bacterial efficacy of the same composition comprising 2 to 1504Application No. 16/896,701 Attorney Docket No.: 14339.0007-01000times the amount of the at least one anti-bacterial agent without the at least one cannabinoid.

Remarks and Amendments
	Claims 21, 35-38, 42, 44, 52, and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Chakarborty, et al., International Journal of Pharmacognosy and Phytochemical Research, 7:193 (2014-15):

    PNG
    media_image1.png
    269
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    270
    619
    media_image2.png
    Greyscale

	In the 06/21/2022 Reply and 08/05/2022 Interview, the Applicant argues that Chakarborty teaches a water extract of cannabis sativa to produce a synergy but does not recognize which of the plentiful cannabis phytochemicals is responsible for the synergy. The synergy between the water extract of cannabis and gentamicin could result from any of they phytochemicals in the water extract, which does not provide a reason to select the very low water solubility cannabinoids, THC, CBD, and/or CBG, in the claimed weight ratios to an aminoglycoside to produce 2 to 150x increased efficacy as compared to the aminoglycoside without the THC, CBD, and/or CBG. This rejection is, therefore, withdrawn.
	Claim 21 was rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image3.png
    92
    605
    media_image3.png
    Greyscale

The Examiner’s Amendment removes derivatives from claim 21, obviating this rejection which is withdrawn.
	The Restriction Requirement is withdrawn over claim 43, which is hereby rejoined, as it is drawn to an allowable claim.

Conclusion
Claims 21, 35-38, 42-44, and 52 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655